Citation Nr: 1200039	
Decision Date: 01/03/12    Archive Date: 01/13/12

DOCKET NO.  10-43 816	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUE

Entitlement to service connection for a low back disability, to include as secondary to service-connected bilateral knee disabilities.  


REPRESENTATION

Appellant represented by:	Military Order of the Purple Heart of the U.S.A.


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

J. T. Sprague, Counsel


INTRODUCTION

The Veteran had active service in the United States Marine Corps from July 1972 to July 1974, and as an activated member of the Army National Guard from August 1994 to April 2004.  

This matter comes before the Board of Veterans' Appeals (Board) from a November 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Phoenix, Arizona.  

The Veteran had a Travel Board hearing in June 2011.  A transcript is of record.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran in this case alleges that he developed a chronic low back disability as a result of his service-connected left and right knee disorders.  Specifically, he asserts that his gait has been substantially altered by the bilateral knee disablement, and that this has resulted in the onset, either causally or by aggravation, of degenerative changes in the lumbar spine.  Alternatively, the Veteran alleges that he developed arthritis as a result of his active military service.  

The Veteran's service treatment records do indicate complaints of low back pain in March 1973 and April 1974.  At the time of these assessments, the Veteran was diagnosed as having acute episodes of muscle strain.  At the time of separation from active service, there was no apparent chronic disability in the spine.  

The Veteran has been examined by VA for the purposes of establishing etiology of a chronic low back condition.  There are numerous clinical reports of record which establish that the Veteran currently experiences degenerative changes in the L5-S1 facet joints, along with stenosis between L3 and L5.  

With regard to etiology, the Veteran was examined by VA in March 2008.  The examiner noted the Veteran's complaints and determined that low back pain had pre-dated the onset of knee complaints.  The examiner stated that the alteration of gait with respect to the left knee was "by history only," and he did not see how "this would lead to the eventual need for a spine fusion."  With respect to aggravation, the examiner stated that "it is possible" that the back condition could be aggravated by the service-connected left knee; however, he could not resolve the matter without resort to speculation.  

A June 2008 examination, following receipt of radiographic evidence, is also of record.  Essentially, the examiner merely confirmed the reports of the earlier March 2008 examination without further explanation.  

In support of his contentions, the Veteran submitted a statement from his treating VA physician's assistant (PA).  Though helpful in that it supports the Veteran's claim, it is a rather cursory appraisal of the Veteran's low back and knee disorders.  Indeed, in addressing a nexus, the PA simply states that the gait changes associated with the knee "likely affect [the Veteran's] spine."  There is no elaboration outside of this, and thus further clarification is needed before a final adjudication can be made.  

Indeed, the Board notes that the probative value of a medical opinion comes from when it is factually accurate, fully articulated, and when sound reasoning exists for the conclusion (not the mere fact that the claims file was reviewed).  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  In the current case, both of the 2008 VA opinions are essentially speculative with regard to the issue of aggravation; however, the opinions do not express a rationale regarding why it would be speculative to provide such an opinion.  Indeed, the opinion raises the possibility of a nexus; however, the opinion itself is equivocal and not helpful in resolving the appeal.  Moreover, the PA's positive opinion seems to indicate a likelihood of an aggravating relationship; however, there is no associated rationale for that opinion.  The PA simply provides a short statement reflecting some relationship between gait and vague problems in the spine.  Accordingly, a new VA examination, by an examiner other than the one who conducted the 2008 assessments, is necessary to determine if it is at least as likely as not that the Veteran's current degenerative problems in his low back were caused by service or, alternatively, were caused or aggravated beyond the natural course of the disease process by service-connected bilateral knee disabilities.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Accordingly, the case is REMANDED for the following action:

1.  Ensure that all notification and development actions required by 38 U.S.C.A. §§ 5102, 5103, and 5103A (West 2002 & Supp. 2011) are fully satisfied.  

2.  Schedule the Veteran for a comprehensive VA orthopedic examination, preferably with an examiner other than the one who conducted the 2008 examinations, for the purposes of determining the etiology of the Veteran's current low back disability.  The examiner is asked to provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that any current back disability, to include degenerative disc disease or degenerative joint disease, had causal origins in active service.  Additionally, the examiner should provide an opinion as to whether it is at least as likely as not that the Veteran's service-connected bilateral knee disabilities caused or worsened his low back disability beyond the natural progress of the disease.  A rationale must accompany any conclusion reached (including any conclusion that it would be mere speculation to provide such an opinion) in the examination report. 

3.  After the development requested above has been completed, review the record.  If the benefits sought on appeal remain denied, the Veteran and his representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto.  Thereafter, the case should be returned to the Board, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 201).


_________________________________________________
James L. March 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (201).


